UNITED STATES COURT OF APPEALS
                          For the Fifth Circuit



                              No. 96-50060
                            Summary Calendar



                             CAROLE LAWSON,

                                                      Plaintiff-Appellee,


                                   VERSUS


                 RICHARD KOZIOL; R & K COATING COMPANY;
                   COMPUTER ASSEMBLING, INCORPORATED,

                                                    Defendants-Appellants.




              Appeal from the United States District Court
                    For the Western District of Texas
                              (A-94-CV-330)
                              June 24, 1996


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

      This is an appeal from the order of the district court which

(1) approved and adopted, after de novo review of the entire file,

the report of the magistrate judge which recommended the award of

$8,409   in    attorney’s   fees   to   plaintiff    and   the   denial   of


  *
   Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
defendants’ motion for attorney’s fees and (2) rendered final

judgment based thereon. We have carefully reviewed the briefs, the

record excerpts, the reply brief and relevant portions of the

record itself; and finding no reversible error, we affirm the order

appealed from herein.

                    AFFIRMED.




                                2